Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The effective filing date is 12-31-15 
Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10,102,586 B1 to Marlow et al. that was filed in 4-30-2015 (hereinafter “Marlow”). 


    PNG
    media_image1.png
    446
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    705
    772
    media_image2.png
    Greyscale

Clark discloses “1. A computerized method performed by an unmanned aerial vehicle (UAV) comprising one or more processors, the method comprising: (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
receiving, by the UAV, a flight plan (see paragraph 39) comprising one or more inspection locations for a structure, (see paragraph 50) wherein the one or more inspection locations each comprise a waypoint (see block having a path and waypoints as 201) having a geospatial reference; (see paragraph 24 and FIG. 3 where the unmanned air vehicle has a camera 311) )(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can  
    PNG
    media_image3.png
    832
    692
    media_image3.png
    Greyscale

Clark is silent but Marlow teaches “… navigating the UAV to ascend to a clearance altitude above the height of the structure; (see FIG. 10, blocks 1002-1022 where a vehicle is imaged by the drone and the drone can determine vehicle damage at a predetermined height above the vehicle  
    PNG
    media_image4.png
    636
    785
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    672
    864
    media_image5.png
    Greyscale

conducting an inspection for an inspection location of the one or more inspection locations, the inspection comprising: (see FIG. 7 where the vehicle 704 is imaged from above and on the side and below by a robot 702 and a user can confirm the damage by selecting the image on blocks 806a-806c)
navigating the UAV to a position above the inspection location, and at the position, navigating the UAV to descend to an inspection altitude above the inspection location, and(see FIG. 5 block 514 to 516 
Clark discloses “…obtaining, at the inspection altitude, information from one or more sensors describing the structure; (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box) (see paragraph 65 where the drone can increase the rate of image generation) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof) (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on  
    PNG
    media_image6.png
    624
    857
    media_image6.png
    Greyscale

Clark discloses “..navigating the UAV to ascend to an altitude higher than the inspection altitude; and” (see FIG. 9 where the drone can move in the direction of reference arrow a prime and then move higher to a and then move from B down to b’’ then horizontal to b’ and then elevate again to b) 
Clark discloses “navigating the UAV to a landing location”. (see paragraph 30 where the drone is moved to a landing pad to land) 

    PNG
    media_image7.png
    852
    697
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    679
    791
    media_image8.png
    Greyscale
It would have been obvious to combine the teachings of MARLOW with the disclosure of CLARK since MARLOW teaches that a drone can be dispatched by air to a location of an accident/vehicle accident or property damage. See FIG. 4.  The drone can then take feature rich photos or video of the damage to both vehicles in blocks 402a-b or capture data and then create a claim (figure 8 blocks 806a-c) that can be verified by an insurance policy holder cloud server 406 (FIG. 4). The device can then provide a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668